DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment, filed on 12/21/2021 has been considered and entered. 
Claims 1, 5, 10 & 14 are amended. Currently, claims 1-18 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (CN 109212660; US equivalent US 20200132913), and further in view of Kurokawa et al. (US 2009/0162628).
Regarding claims 1 & 10, Tang et al. disclose a display apparatus, comprising liquid

But, Tang fails to disclose that the plurality of dots (103) and the light guide plate (101) are an integral structure.
However, in the field of LCD display with backlight, Kurokawa et al. teaches an edge lit backlight (see Fig 1) having a light guide plate (1) having plurality of dots (irregular portions in 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention, to make plurality of dots in the device of Tang as an integral part of light guide, which is one of the suitable ways for light scattering through the light guide to have proper directivity of light as taught by Kurosawa et al.
Regarding claims 2 &11, Tang et al. disclose that a cross-section of each of the first
microprism structures in a first direction is a triangle, a base angle of a side of the triangle away from the light source ranges from 2° to 10°, and the first direction is a direction perpendicular to the light source (see Fig 3; paragraph 62).
Regarding claims 3 & 12. Tang discloses a triangular micro-prism (Fig 2), but fail to
explicitly disclose the height of the triangle is between 2-5 microns.
However, it would have been obvious design choice for one having ordinary skill in the
art before the effective filing date of claimed invention to optimize the height value in the claimed range, since it has been held that for optimum illumination of the display in the prior
art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claims 4 & 13, Tang et al. disclose that a base angle of a side of the triangle
close to the light source ranges from arcsin (1/n) to 90°, and n is the refractive index of the micro-prism film layer; and a cross-section of each of the first micro-prism structures in a second direction is a trapezoid, a base angle of the trapezoid ranges from arcsin (1/n} to 90°,
and the second direction is a direction parallel to the light source (fig 3; paragraphs 13 & 63).

Regarding claims 6 & 15, Tang et al. disclose that the plurality of first micro-prism
structures in the micro-prism film layer are arranged on the light emitting side of the light guide plate in a two-dimensional array (see Fig 5A); a row direction of the two-dimensional array is parallel to the light source, and a column direction of the two-dimensional array is perpendicular to the light source. But Tang et al. fail to disclose that a spacing between centers of two adjacent first micro-prism structures in the column direction is 0.1 mm to 0.3 mm: and a spacing between centers of two adjacent first micro-prism structures in the row direction is 0.1mm to 0.4 mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to optimize a spacing between centers of two adjacent first micro-prism structures in the column direction to claimed range and a spacing between centers of two adjacent first micro-prism structures in the row direction is to claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art,discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 1A
Regarding claims 7 & 16, Tang et al. disclose that the light guide plate (101) and the micro-prisms (1011A) film layer are of integrated structure (Fig 2).
Regarding claims 8 & 17, Tang et al. disclose that a pattern of the dots (1031) and a
pattern of the first micro-prism structures (1011) are mirror-symmetrical about the light guide plate (see Figs 2-3).
Regarding claims 9 & 18, Tang et al. disclose that the backlight module, further
comprising: an inverse prism sheet (201; see Fig: 8A) wherein the micro-prism film layer is
located between the inverse prism sheet (201) and the light guide plate (101; see Fig 7A).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


       Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875